Title: To Thomas Jefferson from Joseph Carrington Cabell, 21 February 1825
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Richmond
21st Feb. 1825.
In adverting in a late letter to Mr Gilmer’s determination not to accept the Law–Chair, I requested you to make inquiries relative to Genl Tucker, of whose Lectures at Winchester I had received so favorable an account as to induce me to think he would be a suitable and popular appointment. It is incumbent on me now to withdraw the suggestion, as Judge Tucker to whom I wrote on the subject, informs me that his son would be unwilling to leave Winchester, where he has property, family ties, & a valuable office, which he would be compelled to relinquish. No other communication direct or indirect has transpired between myself & Genl Tucker, to whom I have not written nor from whom have I received a line on the subject. I confidentially communicated to Mr Coalter, the purport of my letter to you, who I have reasons to believe wrote to Genl Tucker at the time I wrote to Judge Tucker. The letter which I have received from Judge Tucker, induces me to believe that he is correctly informed of his son’s views, and it would therefore be improper in me to use his name after the intimation I have received. I have written to Mr Geo: Tucker that the Board would meet on the 4th March, and requesting him to communicate his final determination to you by that time.I am, dear Sir, faithfully yoursJoseph C. Cabell